                                  UNITED STATES DISTRICT
                                COURT EASTERN DISTRICT OF
                                 TENNESSEE AT KNOXVILLE


  UNITED STATES OF AMERICA                         )
                                                   )          Case No: 3:21-CR-38
         v.                                        )
                                                   )
  BENJAMIN ALAN CARPENTER,                         )



               MOTION TO WITHDRAW AS COUNSEL AND REQUEST FOR
                             A FARETTA HEARING

        Benjamin G. Sharp, Federal Defender Services of Eastern Tennessee, Inc., appointed

 counsel for the defendant, Benjamin Alan Carpenter respectfully moves the Court to release

 FDSET from appointment of counsel in this case. In support of the motion, counsel would

 show the following:

        1. Mr. Carpenter has informed Counsel that he no longer wishes to be represented by

              FDSET.

        2. Mr. Carpenter has informed Counsel that he wishes to represent himself, therefore a

              Faretta hearing is requested.

        3. Mr. Carpenter requests that substitute stand-by counsel be appointed.

                 Respectfully submitted this 2nd day of August 2021.

                                                             s/ Benjamin G. Sharp
                                                       Benjamin G. Sharp
                                                       Assistant Federal Community Defender
                                                       FEDERAL DEFENDER SERVICES OF
                                                       EASTERN TENNESSEE, INC.
                                                       800 S. Gay Street, Suite 2400
                                                       Knoxville, TN 37929
                                                       (865) 637-7979

                                                       COUNSEL FOR DEFENDANT



Case 3:21-cr-00038-KAC-DCP Document 34 Filed 08/02/21 Page 1 of 2 PageID #: 214
                                  CERTIFICATE OF SERVICE


        I hereby certify that on August 2, 2021, a copy of the foregoing Motion was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system to all parties indicated on the electronic filing receipt. All other parties will be served by

 regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.



                                                             s/    Benjamin G. Sharp
                                                               Benjamin G. Sharp




Case 3:21-cr-00038-KAC-DCP Document 34 Filed 08/02/21 Page 2 of 2 PageID #: 215
